DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for allowance
The following is an examiner’s statement of reasons for allowance: Independent claims 21, 27 and 34 present limitation as a whole that are allowable over the prior art, recites the uniquely distinct features for "non-uniformly downsample the captured image via the resolution density curve by using more information at an image center than at image edges to improve the image resolution processing of the image by the image capture device; and encode the non-uniformly downsampled image” as well as all in combination with all limitations in the independent claims and the enabling portions of the specification.  The closest prior art of Campbell US 2016/0050370 discloses a camera system configuration generates 2D or 3D images capable of being stitched together to create panoramic images. The configuration detects a communication coupling of at least two cameras for capturing a sequence of images. The cameras themselves are configured such that their rolling shutters mitigate field of view artifacts from adjacent cameras (2D panoramas) and adjacent 3D camera pairs (3D panoramas) by allowing for the substantially temporally-aligned capture of light in overlap regions between adjacent cameras..--Abstract, either singularly or in combination, fail to anticipate or render the above underlined limitation obvious. 

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Claims 21-39 and 40 are allowed.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL T TEKLE/Examiner, Art Unit 2481